DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2019187027 to Yuki (Yuki).

	Regarding claim 1, Yuki discloses a battery system comprising:
	a plurality of secondary batteries connected in parallel to each other (Yuki, e.g., Fig. 1 and paragraph 16, battery packs 11A-11C connected in parallel); and
	a controller that controls currents that flow through the plurality of secondary batteries based on an open circuit voltage of each of the plurality of secondary batteries (Yuki, e.g., Fig. 1 and paragraph 27, controller in the form of ECU 20, with the ECU including  includes a storage unit 21, a relay control unit 22, an open circuit voltage difference calculation unit 23, an open circuit voltage difference determination unit 24, a release determination unit 25, and a charge/discharge restriction unit 26; also see paragraphs 30-35, open circuit voltage difference calculation unit 23 has a function of calculating an open circuit voltage difference between the plurality of battery packs 11 and open circuit voltage difference determination unit 24 has a function of determining whether or not the open circuit voltage difference calculated by the open circuit voltage difference calculation unit 23 has reached the upper threshold value; cancellation determination unit 25 has a function of determining whether a cancellation condition is satisfied after the charging/discharging limiting unit 26 starts limiting the charging/discharging current; charge/discharge limiting unit 26 controls the controlled portion 31 of the charge/discharge device 30 to limit the charge/discharge current It flowing between the plurality of battery packs 11 and the charge/discharge device 30 when the open circuit voltage difference becomes large during charging/discharging of the plurality of battery packs 11 and reaches the upper threshold value; charge/discharge limiting unit 26 controls the controlled portion 31 of the charge/discharge device 30 to release the restriction of the charge/discharge current It when the open circuit voltage difference is reduced to a lower threshold with respect to the upper threshold; accordingly, ECU 20 via its constituent parts 23-26 controls currents that flow through the battery packs 11A-11C based on an open circuit voltage of each of the battery packs 11A-11C), wherein
	the controller
		calculates a difference between a maximum value and a minimum value of open circuit voltages of the plurality of secondary batteries (Yuki, e.g., Figs. 2, 4, 7 and paragraphs 36-44, note that S102 in Fig. 2 corresponds to Fig. 4 and that step 103 in Fig. 2 corresponds to Fig. 7; step S102 in Fig. 2 is a step of calculating an open circuit voltage difference ΔOCV between the three battery packs 11; with reference to Fig. 4, in S102a the current value flowing through the lithium storage battery 12 of each battery pack 11 is detected; in step S102b the charging rate SOC of the lithium storage battery 12 of each battery pack 11 is calculated based on the current value detected in step S102a; in step 102c the open circuit voltage OCV of the lithium storage battery 12 of each battery pack 11 is estimated based on the charging rate SOC calculated in step S102b; in step 102d the minimum value VL is subtracted from the maximum value VH of within the open circuit voltage OCV of each of the lithium battery 12 estimated in step S102c, with the difference (= VH - VL ) between the maximum value VH and the minimum value VL being calculated as the open circuit voltage difference ΔOCV), and
		restricts, when the calculated difference is large, the currents that flow through the plurality of secondary batteries as compared with when is small (Yuki, e.g., Figs. 2, 4, 7 and paragraphs 36-44 and 47-49, note that S102 in Fig. 2 corresponds to Fig. 4 and that step 103 in Fig. 2 corresponds to Fig. 7; S103 in Fig. 2 is a step of executing a charge/discharge restriction process based on the open circuit voltage difference ΔOCV calculated in the second step S102; with reference to Fig. 7, at step S103a, it is determined whether or not the open circuit voltage difference ΔOCV
calculated in step S102d has reached the upper threshold Th1; when it is determined that the open circuit voltage difference ΔOCV has reached the upper threshold Th1, the process proceeds to step S103b; at step S103b, the controlled unit 31 of the charge/discharge device 30 is controlled to start limiting the charge/ discharge current It; accordingly the charging / discharging current It between the three battery packs 11 and the charging/discharging apparatus 30 falls; thereafter, a restriction release determination process is executed in step S103c; in step S103c, it is determined whether or not a predetermined release condition C that the open circuit voltage difference ΔOCV decreases to the lower threshold Th2 with respect to the upper threshold Th1 is satisfied; when it is determined that the release condition C is satisfied according to the determination result at this time, the controlled unit 31 of the charge/discharge device 30 is controlled so as to release the restriction of the charge/discharge current It in step S103d).

	Yuki is not relied upon as explicitly disclosing that the controller is configured to restrict the currents on the basis of an index value obtained based on the calculated difference.  Yuki instead discloses using the calculated OCV difference directly.  One of ordinary skill in the art would nonetheless recognize in Yuki’s arrangement that fluctuations between ΔOCV values calculated over a short time frame, e.g., from one ΔOCV to the next, may exist that may not reflect the overall trend of the ΔOCV over a longer time frame, and that such fluctuation may be problematic when occurring around the upper threshold Th1 and/or the lower threshold Th2.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Yuki such ΔOCV values are calculated over a period of time to remove fluctuations, with an average ΔOCV value serving as the basis for Yuki’s threshold-based comparisons.  In this way, control of Yuki’s charge/discharge restriction process will be based on a longer term trend of the ΔOCV values instead of short-term fluctuations which may not may not reflect the overall trend of the ΔOCV.

	Regarding claim 2, Yuki as applied to claim 1 discloses wherein the controller obtains as the index value, an average value calculated based on records of the difference (see Yuki as applied to claim 1).

	Regarding claim 3, Yuki as applied to claim 1 discloses wherein the controller controls a maximum value of magnitude of the currents that flow through the plurality of secondary batteries when the index value is larger than a threshold value, to be smaller than when the index value is smaller than the threshold value (see Yuki as applied to claim 1, when the average of the ΔOCV is larger than the upper threshold Th1, the maximum value of current flowing through battery packs 11A-11C is reduced relative to the value of current flowing through battery packs 11A-11C when average of the ΔOCV is smaller than the upper threshold Th1).

	Regarding claim 5, Yuki as applied to claim 1 discloses a notification
apparatus that gives predetermined information, wherein
	when the index value is larger than a threshold value, the controller gives
information indicating that the battery system is abnormal through the notification apparatus (see Yuki as applied to claim 1, open circuit voltage difference determination unit 24 has a function of determining whether or not the open circuit voltage difference calculated by the open circuit voltage difference calculation unit 23 has reached the upper threshold value; also see paragraphs 48-49, when it is determined that the open circuit voltage difference ΔOCV has reached the upper threshold Th1 (in the case of “Yes” in step S103a), the process proceeds to step S103b; according to step S103b, the controlled unit 31 of the charge / discharge device 30 is controlled to start limiting the charge/discharge current It; with reference to Fig. 1, the battery ECU 20 in which open circuit voltage difference calculation unit 23 necessarily includes a notification apparatus/circuit for notifying the charge/discharge device 30 to implement step S103b).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yuki in view of US 2017/0253140 to Chang et al (Chang).

	Regarding claim 4, Yuki as applied to claim 1 discloses
	a voltage detector that detects voltages of the plurality of secondary batteries (Yuki, e.g., Fig. 1 and paragraphs 25-26, voltage sensor 12a); and
	a current detector that detects the currents that flow through the plurality of secondary batteries (Yuki, e.g., Fig. 1 and paragraphs 25-26, current sensor 12b), wherein
	the controller
		obtains voltages  of the plurality of secondary batteries with the voltage detector (Yuki, e.g., Fig. 1 and paragraph 28),
		estimates an initial value of a charged state of each of the plurality of secondary batteries 
		estimates the charged state of each of the plurality of secondary batteries based on the initial value of the charged state, the currents detected by the current detector, and a battery capacity of each of the plurality of secondary batteries (Yuki, e.g., Fig. 5 and paragraph 45, Yuki performs current integration based on current value I detected using current sensor 12b to calculate SOC; it is at least implicit that Yuki is utilizing coulomb counting to determine SOC, which necessarily requires knowledge of an initial value of a charged state of each of the plurality of battery packs 11A-11C, currents detected by current sensors 12b and a battery capacity of each of the plurality of battery packs 11A-11C), and
		calculates the open circuit voltage of each of the plurality of secondary batteries based on the estimated charged state of each of the plurality of secondary batteries (Yuki, e.g., paragraph 45, the charging rate SOC calculated in step S102b is converted into an open circuit voltage OCV using the conversion map M).

	Yuki is not relied upon as explicitly disclosing obtaining voltages in an unloaded state and that the that estimating an initial value of a charged state of each of the plurality of secondary batteries is based on the obtained voltages.  Chang discloses that for a lithium-ion battery cell, the initial SOC value is typically estimated based on an open-circuit voltage (OCV) measurement before the battery cell is coupled to a load, and that the initial SOC may be determined by measuring the terminal voltage of the battery cell and setting the initial SOC to the SOC value from the characteristic curve corresponding to the measured voltage value (Chang, e.g., paragraphs 25-26).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Yuki such that obtaining voltages is performed in an unloaded state and such that that the that estimating an initial value of a charged state of each of the plurality of secondary batteries is based on the obtained voltages.  In this way, in the manner disclosed by Chang, an accurate estimation or measurement of the initial SOC value for purposes of Yuki’s coulomb counting can be obtained (Chang, e.g., paragraphs 25-26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2020/0233037 to Yamamoto et al. relates to a rechargeable battery evaluation device and method.
	JP 2019161781A to WATANABE TOMOHIKO relates to a battery system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL R MILLER/Primary Examiner, Art Unit 2863